KAYE COOPER KAY & ROSENBERG, LLP ATTORNEYS AT LAW 30A VREELAND ROAD, SUITE 230 FLORHAM PARK, NEW JERSEY 07932 TELEPHONE (973) 443-0600 FACSIMILE (973) 443-0609 E-MAIL dmkaye@kcfkr.com DAVID M. KAYE Direct Dial Admitted in NJ and NY (973) 443-0670 July 11, 2013 United States Securities and Exchange Commission Division of Corporation Finance treet, NE Washington, D.C. 20549 Attn: Pamela Long, Assistant Director Re: Life Nutrition Products, Inc. Form 8-K/A Filed June 14, 2013 File No. 001-34274 Dear Ms. Long: Reference is hereby made to comment letter dated June 27, 2013 from the Staff of the Commission regarding the above referenced filing. The comment letter requests that Life Nutrition Products, Inc. (the “Company”) respond to such letter within ten (10) business days from the date thereof or inform the Staff when the Company will provide the requested response. This will confirm that on July 11, 2013 I spoke to John Cash of the Commission’s staff and requested, on behalf of the Company, additional time in which to respond to the Staff’s comments. In connection therewith, I indicated that the Company plans to respond to the comment letter by no later than Tuesday, July 23, 2013. Should you have any questions regarding the foregoing, please do not hesitate the contact me at (973) 443-0670. Thank you very much for your courtesy and cooperation in this matter. Sincerely yours, /s/ David M. Kaye David M. Kaye cc:Life Nutrition Products, Inc.
